Exhibit 10.6

 

 

LETTER AGREEMENT

 

 

LETTER AGREEMENT (this “Agreement”) dated as of June 22, 2017 by and among: (i)
VINCE, LLC, a Delaware limited liability company (the “Account Party”), (ii)
BANK OF AMERICA, N.A., in its capacity as agent (the “Agent”) pursuant to the
Credit Agreement dated as of November 27, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
acting on behalf of itself and the Lenders, (iii) VINCE, LLC, a Delaware limited
liability company (the “Borrower”), (iv) the Guarantors party hereto (the
“Guarantors”, and, collectively with the Borrower, the “Loan Parties”). Unless
otherwise defined all capitalized terms used herein shall have the meaning given
to them in the Credit Agreement.

 

RECITALS:

 

A.

The Loan Parties have requested that the Agent enter into that certain Second
Amendment to Credit Agreement dated as of today’s date (the “Second Amendment”)
in order to, among other things, modify the Borrowing Base under the Credit
Agreement.

B.

In order to induce the Agent to enter into the Second Amendment, the Account
Party has offered to cause a letter of credit to be issued for the benefit of
the Agent as credit support for a portion of the Obligations under the
conditions set forth herein and to the extent set forth herein.

C.

The Agent and Lenders are willing to enter into the Second Amendment, provided,
that the terms and conditions set forth in this Letter Agreement shall be
complied with.

NOW THEREFORE, it is agreed as follows:

 

1.

Letters of Credit: The Account Party shall on or before the date hereof cause a
financial institution reasonably acceptable to the Agent (each, an “Issuer”) to
issue and deliver to the Agent an irrevocable standby letter of credit (an
“Eligible L/C”) which shall:

 

a.

Be for the account of the Account Party and name the Agent, for the benefit of
the Credit Parties, as beneficiary;

 

b.

Be in an amount initially equal to $5,000,000, as such amount may from time to
time be increased or supplemented upon mutual agreement of the parties hereto,
but in any event, not to exceed $10,000,000;

 

c.

(I) Have an initial term of three hundred sixty-five (365) days, each
automatically renewable for consecutive periods of 365 days and (II) have a
final expiry of no sooner than thirty (30) days after the Maturity Date;

 

d.

Permit the Account Party to cause the Letter of Credit not to be automatically
renewed provided the Account Party provides written notice of the non-renewal
(“Non-Renewal Notice”) to the Agent and its counsel at the applicable address
thereof set forth in Section 10.02 of the Credit Agreement on or before the then
stated expiry date;

 

--------------------------------------------------------------------------------

 

 

 

e.

Provide for multiple draws;

 

f.

Provide for the termination upon receipt by the Issuer(s) from the Agent and the
Account Party of a certificate that Release Conditions (as defined below) have
occurred; and

 

g.

Otherwise be in form and substance and have terms and conditions acceptable to
the Agent as determined in the Agent’s discretion.  

2.

Draw Conditions: The Agent may draw upon the Eligible L/C at any time and from
time to time after the occurrence of any of following (each a “Draw Condition”):

 

a.

the earlier of (i) the commencement of disposition of all or substantially all
of the Eligible Credit Card Receivables, Eligible Trade Receivables and Eligible
Inventory after the occurrence and during the continuation of an Event of
Default in the exercise by the Agent of the Agent’s remedies granted by the Loan
Parties to the Agent under the Loan Documents or by the Loan Parties with the
consent of the Agent, as determined by the Agent in its reasonable business
judgment and the proceeds of such disposition are not, or will not be,
sufficient to satisfy in full the Obligations and (ii) ninety (90) days after
the occurrence and during the continuation of an Event of Default, which has not
been waived by the Agent and either (x) the commencement by the Agent of the
exercise of its rights and remedies under the Credit Agreement or applicable
Law; or (y) the commencement of a disposition of all or substantially all of the
Eligible Credit Card Receivables, Eligible Trade Receivables and Eligible
Inventory by the Loan Parties with the consent of the Agent;

 

 

b.

the failure by any Loan Party to relinquish possession of the Collateral granted
by such Loan Party to the Agent pursuant to the Loan Documents upon demand for
such possession by the Agent after the occurrence and during the continuation of
an Event of Default, in the exercise by the Agent of the Agent’s remedies as set
forth in the Loan Documents or any other willful actions by any Loan Party to
hinder or delay the Agent’s exercise of its rights and remedies, after the
occurrence and during the continuation of an Event of Default;

 

 

c.

the entry of an order for relief under Title 11 of the United States Bankruptcy
Code with respect to any Loan Party, to which order the Agent has not provided
its express prior written consent;

 

 

d.

at any time after Agent’s receipt of a Non-Renewal Notice, unless at the time of
the Agent’s receipt of the Non-Renewal Notice the Release Conditions have been
satisfied in accordance with Section 3 hereof, in which case the Agent shall not
draw on such Eligible L/C and the Eligible L/C shall no longer constitute an
Eligible L/C;

 

 

e.

at any time after Issuer provides notice of its election not to consider the
Eligible L/C extended for an additional period;

 

 

f.

any day on or after the tenth (10th) Business Day prior to the then stated
expiry of the Eligible L/C or the date of the non-renewal of the Eligible L/C
(the “Pre-Expiry Period”);

 

2

--------------------------------------------------------------------------------

 

 

for the avoidance of doubt if prior to the Pre-Expiry Period the Release
Conditions have been satisfied in accordance with Section 3 hereof the Agent
shall not draw on such Eligible L/C and the Eligible L/C shall no longer
constitute an Eligible L/C;

 

 

 

g.

misappropriation, withholding, conversion, retention, transfer, diversion or
similar action by the Account Party or any Loan Party with respect to (A) any
portion of the Collateral or any proceeds thereof (including insurance
proceeds), other than as expressly permitted by the Credit Agreement or (B) any
proceeds of any Loan in violation of the Credit Agreement; or

 

 

h.

any breach by the Account Party under this Letter Agreement.

 

3.

Release: The Account Party may request that the Eligible L/C be terminated and
released by providing the Agent and Borrower with a written request for same
(the date such request is received by the Agent shall be referred to herein as
the “Notice Date”), provided that the following conditions are satisfied as of
such Notice Date as determined by the Agent in its reasonable discretion
(collectively the “Release Conditions”):

 

a.

No Draw Conditions then exist or would arise as a result of the termination and
release of the Eligible L/C;

 

 

b.

No Event of Default then exists or would arise as a result of the termination
and release of the Eligible L/C; and

 

 

c.

The Agent shall have received evidence, which shall be in form and substance
reasonably acceptable to it, evidencing that either: (i) the Borrower has
received at least $30,000,000 of cash proceeds in connection with the Borrower’s
rights offering of its common stock to its stockholders (“Rights Offering
Proceeds”) and $15,000,000 of such Rights Offering Proceeds have been paid to
the Agent to repay the principal amount of Loans (without a permanent reduction
of the Commitments) within five (5) Business Days after the Borrower’s receipt
of the Rights Offering Proceeds or (ii) after giving pro forma effect to the
receipt of such Rights Offering Proceeds and release of the Eligible L/C, Excess
Availability shall be greater than $10,000,000.

 

Upon receipt by the Agent of a written release request from the Account Party
delivered in accordance with this Section 3, the Agent shall, within (5) five
Business Days after the Notice Date, inform the Account Party and Borrower
whether, in its reasonable discretion, the Release Conditions have been
satisfied.  Upon satisfaction of the Release Conditions, the Agent shall
promptly return the Eligible L/C to the issuing bank for cancellation in
accordance with the terms thereof or, if applicable, allow the Eligible L/C to
expire, but in any event upon satisfaction of the Release Conditions, the
Eligible L/C shall no longer constitute an Eligible L/C.

 

4.

L/C Reserve:  Notwithstanding the Credit Agreement or any other Loan Document to
the contrary, the Agent hereby agrees that if the Agent has imposed an L/C
Reserve on the Borrowing Base, the maximum amount of the Eligible L/C that the
Agent may draw upon shall be reduced (but not less than zero) by an amount equal
to the then outstanding amount of the L/C Reserve.

 

3

--------------------------------------------------------------------------------

 

5.

Transfer of Eligible L/C:  In connection with any transfer or assignment by the
Agent of its rights and obligations under the Credit Agreement in accordance
with Section 10.06 of the Credit Agreement, the Agent may transfer the Eligible
L/C, and its rights thereunder to a transferee with the consent of the Account
Party (which consent shall not be unreasonably withheld, conditioned or
delayed); provided that (i) such consent shall be deemed given automatically to
the extent that such transferee is an Eligible Assignee and (ii) no such consent
shall be required if an Event of Default has occurred and is continuing;
provided, further, such transferee shall have agreed to be bound by the terms
and conditions of this Letter Agreement in connection with any such transfer

6.

Obligations Not Affected:  The obligations of the Account Party hereunder shall
not be affected by: any fraudulent, illegal, or improper act by any Loan Party,
the Account Party or any person liable or obligated to the Agent or any other
Credit Party for or on the Obligations; any release, discharge, or invalidation,
by operation of law or otherwise, of the Obligations; or the legal incapacity of
any Loan Party, the Account Party or any other person liable or obligated to the
Agent or any other Credit Party for or on the Obligations.  Interest and costs
and expenses shall continue to accrue and shall continue to be deemed
Obligations notwithstanding any stay to the enforcement thereof against any Loan
Party or the Account Party or disallowance of any claim therefor against any
Loan Party or the Account Party.

7.

Incorporation of All Discussions:  This Agreement incorporates all discussions
and negotiations between the Account Party and the Agent and the other Credit
Parties concerning the issues addressed hereby.  No such discussions or
negotiations shall limit, modify, or otherwise affect the provisions hereof.  No
provision hereof may be altered, amended, waived, canceled or modified, except
by a writing executed and acknowledged by a duly authorized officer of the Agent
and the Account Party.

 

8.

Agent’s Books and Records:  The books and records of the Agent showing the
account between the Agent and any Loan Party shall be admissible in any action
or proceeding and constitute prima facie evidence and proof of the items
contained therein, absent manifest error.

9.

Binding Effect:  This Agreement shall inure to the benefit of the Agent and each
other Credit Party and their respective successors and permitted assigns and
shall be binding upon the heirs, successors, representatives, and assigns of the
Account Party and Loan Parties.

10.

Agent’s Rights and Remedies:  The rights, remedies, powers, privileges, and
discretions of the Agent hereunder (herein, the “Agent’s Rights and Remedies”)
shall be cumulative and not exclusive of any rights or remedies which it would
otherwise have.  No delay or omission by the Agent in exercising or enforcing
any of the Agent’s Rights and Remedies shall operate as, or constitute a waiver
thereof.  No waiver by the Agent of any of the Agent’s Rights and Remedies or of
any default or remedies under any other agreement with the Account Party, or of
any default under any agreement with the Agent and any Loan Party, or any other
person liable or obligated for or on the Obligations, shall operate as a waiver
of any other of the Agent’s Rights and Remedies or of any default or remedy
hereunder or thereunder.  No exercise of any of the Agent’s Rights and Remedies
and no other agreement or transaction of whatever nature entered into between
the Agent and the Account Party, any Loan Party, and/or any such other person at
any time shall preclude any other exercise of the Agent’s Rights and
Remedies.  No waiver by the Agent of any of the Agent’s Rights and Remedies on
any one occasion shall be deemed a waiver on any subsequent occasion, nor shall
it be deemed a continuing waiver.  All of the Agent’s Rights and Remedies, and
all of the

 

4

--------------------------------------------------------------------------------

 

Agent’s rights, remedies, powers, privileges, and discretions under any other
agreement or transaction with the Account Party, or any Loan Party, or any such
other person, shall be cumulative and not alternative or exclusive, and may be
exercised by the Agent at such time or times and in such order of preference as
the Agent in its sole discretion may determine.  

11.

Counterparts; Copies and Facsimiles:  This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile, pdf, or other
electronic method of transmission shall have the same force and effect as the
delivery of an original executed counterpart of this Agreement.  Any party
delivering an executed counterpart of any such agreement by telefacsimile, pdf,
or other electronic method of transmission shall also deliver an original
executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of such agreement.

12.

Choice of Laws:  The validity, interpretation and enforcement of this Agreement
and the other Loan Documents (except as otherwise provided therein) and any
dispute arising out of the relationship between the parties hereto, whether in
contract, tort, equity or otherwise, shall be governed by, and construed in
accordance with, the laws of the State of New York.

13.

Consent To Jurisdiction:  EACH LOAN PARTY and the account party each IRREVOCABLY
AND UNCONDITIONALLY:

 

a.

submits for itself and its Property in any legal action or proceeding relating
to this Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof.

 

 

b.

consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the
same.  Nothing herein shall limit the right of the Agent or any Lender to bring
proceedings against THE ACCOUNT PARTY OR any Loan Party in any other court.

 

 

c.

Each of the Loan Parties, the Account Party, the Agent and each other Credit
Party accepting the benefit of this Agreement WAIVES personal service of any and
all process upon it and consents that all such service of process may be made by
certified mail (return receipt requested) directed to its address set forth on
Exhibit A attached hereto (or as may be updated from time to time by delivering
written notice of such update to the other parties hereto) and service so made
shall be deemed to be completed five (5) days after the same shall have been so
deposited in the U.S. mail.

14.

Severability:If any provision of this Agreement is held to be invalid or
unenforceable, such invalidity or unenforceability shall not invalidate this
Agreement as a whole, but this Agreement

 

5

--------------------------------------------------------------------------------

 

shall be construed as though it did not contain the particular provision held to
be invalid or unenforceable and the rights and obligations of the parties shall
be construed and enforced only to such extent as shall be permitted by
applicable Law.

15.

Miscellaneous:  The Account Party represents and certifies that, prior to the
execution of this Agreement, it had carefully read and reviewed all of the
provisions of this Agreement and had been afforded an opportunity to consult
with counsel independently selected by such Account Party.  The Account Party
further represents and certifies that it has freely and willingly executed this
Agreement with full appreciation of the legal effect of this Agreement. The
Account Party recognizes that the titles to the paragraphs of this Agreement are
for ease of reference; are not part of this Agreement; and do not alter or
affect the substantive provisions hereof.  This Letter Agreement shall be
considered a Loan Document.

16.

Waiver of Jury Trial: EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.  

17.

Termination of Agreement.  This Agreement shall automatically and without action
of the parties terminate and be of no further force and effect on the earlier to
occur of (i) the date on which the Obligations (other than contingent
indemnification obligations not then asserted) are Paid in Full, and (ii) the
date on which the Release Conditions are satisfied and the Eligible L/C is
terminated.  

[signature page follows]

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered this
Agreement as of the date above first written.

 

 

ACCOUNT PARTY:

 

                                                                                          

VINCE, LLC

 

By:       /s/ David Stefko______________

             Name: David Stefko

             Title: Chief Financial Officer

Signature Page to Letter Agreement

--------------------------------------------------------------------------------

 

 

 

 

AGENT:

 

BANK OF AMERICA, N.A.

 

By: /s/ Matthew Potter______________

Name: Matthew Potter

Title: Vice President

 

 

Signature Page to Letter Agreement

--------------------------------------------------------------------------------

 

 

 

 

Loan Parties:

 

VINCE, LLC, as the Borrower

By: /s/ David Stefko

Name: David Stefko

Title: Chief Financial Officer

VINCE INTERMEDIATE HOLDING, LLC,
as a Guarantor

By: /s/ David Stefko

Name: David Stefko
Title: Chief Financial Officer

 

 

 

VINCE HOLDING CORP.,
as a Guarantor

 

 

By: /s/ David Stefko

Name: David Stefko

Title: Chief Financial Officer

Letter Agreement

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Notice Addresses

 

Agent

Bank of America, N.A.

Federal Street

Boston, Massachusetts 02108

Attention: Matt Potter

Telephone: (617) 434-2041

E-mail:  matthew.potter@baml.com

 

with a copy to:

 

Choate, Hall & Stewart LLP

Two International Place

Boston, Massachusetts 02108

Attention: Kevin J. Simard

Telephone: (617) 248-4086

Facsimile: (617) 502-4086

E-mail: ksimard@choate.com

 

 

 

Loan Parties

 

 

 

VINCE, LLC

Vince, LLC

500 Fifth Avenue, 20th Floor

New York, NY 10110

Attention:  David Stefko, Executive Vice President, Chief Financial Officer

Telephone: 212-515-2783

Facsimile:  646-767-5582

Email: DStefko@vince.com

 

 

 

 

 

 

 

 

 

 

 

 

Letter Agreement